           Case 3:18-cv-02247-CAB-MDD Document 69 Filed 04/30/19 PageID.2332 Page 1 of 3



              1    PHILIP J. BONOLI – Bar No. 188906
                   MICHAEL W. DAVIS – Bar No. 274126
              2    BRUTZKUS GUBNER
                   21650 Oxnard Street, Suite 500
              3    Woodland Hills, CA 91367
                   Telephone: (818) 827-9000
              4    Facsimile: (818) 827-9099
                   Email:     pbonoli@bg.law
              5               mdavis@bg.law
              6
                   Attorneys for Defendant
              7    ENCOR SOLAR, LLC
              8

              9
                                          UNITED STATES DISTRICT COURT
             10
                                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
             11

             12    ANTON EWING,                              Case No.: 18-cv-2247 CAB (MDD)
             13             Plaintiff,                       JOINT MOTION FOR DISMISSAL
                                                             WITH PREJUDICE
             14    v.
                                                             [Filed Concurrently with Proposed Order
             15    ENCOR SOLAR, LLC, a Utah Limited          Dismissing Defendant Encor Solar, LLC
                   Liability Company; DANIEL                 with Prejudice]
             16    LARKIN, an individual and officer of
                   Encor Solar, LLC; GARRETT SMITH,          Judge: Hon. Cathy Ann Bencivengo
             17    an individual and manager of Encor              Courtroom 4C
                   Solar, LLC; SUNRUN, INC., a
             18    Delaware Corporation; BARGAIN
                   ELECTRICITY, INC., a Florida
             19    Corporation; REINALDO A. BERGES
                   aka RAY ALONSO, an individual and
             20    officer of Bargain Electricity, Inc.,
             21             Defendants.
             22

             23

             24

             25

             26

             27

             28

                                                            1
                                          JOINT MOTION TO DISMISS WITH PREJUDICE
4993.001/2112627
           Case 3:18-cv-02247-CAB-MDD Document 69 Filed 04/30/19 PageID.2333 Page 2 of 3



              1          PLEASE TAKE NOTICE that pursuant to a confidential Settlement Agreement
              2    entered into by Plaintiff, Anton Ewing, and Defendant, Encor Solar, LLC, on April 24,
              3    2019, Plaintiff and Defendant, Encor Solar, LLC, hereby jointly move under Federal
              4    Rule of Civil Procedure 41(a)(1)(A)(ii) to dismiss this action with prejudice as to all
              5    claims asserted against Defendant, Encor Solar, LLC, with each party bearing their own
              6    attorney’s fees and costs.
              7
                   Dated: April 30, 2019                       BRUTZKUS GUBNER
              8

              9
                                                               By:     /s/ Philip J. Bonoli
             10                                                      PHILIP J. BONOLI
             11
                                                                     MICHAEL W. DAVIS
                                                                     Attorneys for Defendant
             12                                                      ENCOR SOLAR, LLC
             13
                                                                     pbonoli@bg.law
                                                                     mdavis@bg.law
             14

             15

             16    Dated: April 30, 2019                       ANTON EWING
             17

             18                                                By: /s/ Anton Ewing
                                                                   Plaintiff in Pro Per
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                             2
                                           JOINT MOTION TO DISMISS WITH PREJUDICE
4993.001/2112627
           Case 3:18-cv-02247-CAB-MDD Document 69 Filed 04/30/19 PageID.2334 Page 3 of 3



              1                              SIGNATURE CERTIFICATION
              2
                         I, Philip J. Bonoli, certify that the content of this Joint Motion for Dismissal with
              3
                   Prejudice is acceptable to all parties signing this notice, as required by the United States
              4
                   District Court for the Southern District of California Electronic Case Filing
              5
                   Administrative Policies and Procedures.
              6

              7

              8    Dated: April 30, 2019                         BRUTZKUS GUBNER
              9

             10                                                  By: /s/ Philip J. Bonoli
                                                                     PHILIP J. BONOLI
             11
                                                                     MICHAEL W. DAVIS
             12                                                      Attorneys for Defendant
             13
                                                                     ENCOR SOLAR, LLC
                                                                     pbonoli@bg.law
             14                                                      mdavis@bg.law
             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                3
                                           JOINT MOTION TO DISMISS WITH PREJUDICE
4993.001/2112627
